               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 KALENA KRUEGER and
 ALAXANDRA RUTELLA,

                       Plaintiffs,                     Case No. 20-CV-1495-JPS

 v.

 DR. NOAH’S ARK VETERINARY                                            ORDER
 CLINIC, DR. NOAH ARNOLD, and
 ABC INSURANCE COMPANY,

                       Defendants.


       On September 25, 2020, Plaintiffs filed an action in this court alleging

violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq

and Wisconsin state law. (Docket #1). On July 3, 2021, the parties in this matter

filed a stipulation to dismiss with prejudice and without costs to either party

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Docket #11). The

Court will adopt the stipulation. Fed. R. Civ. P. 41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ stipulation for dismissal (Docket #11)

be and the same is hereby ADOPTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice and without costs.

       Dated at Milwaukee, Wisconsin, this 6th day of July, 2021.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge
